Citation Nr: 1547722	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  14-17 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for hypertension, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1945 to July 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

Regardless of the determination reached by the RO in June 2013 with respect to whether new and material evidence has been received, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of the previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  In a November 2004 rating decision, the RO denied the Veteran's claim for service connection for hypertension; the Veteran did not appeal that decision and it is final.

2.  Some of the evidence received since the November 2004 final denial is new and relates to an unestablished fact necessary to substantiate the claim for service connection for hypertension.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim for service connection for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claim for service connection for hypertension was initially denied in a September 2003 rating decision.  That denial was confirmed and continued in a November 2004 rating decision.  The Veteran did not appeal the November 2004 rating decision, nor did he submit relevant evidence within one year of the decision; therefore, it is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2013); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

New and material evidence can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence considered at the time of the November 2004 rating decision included service personnel records, lay statements, and statements from several private physicians.  Service connection for hypertension was denied because there was no evidence showing that the condition was incurred in service.

Evidence added to the record since the November 2004 rating decision consists of additional lay and medical statements, some of which assert that the Veteran experienced headaches during service that were symptomatic of hypertension.  This evidence is "new," as it was not previously submitted to agency decision makers.  The evidence discussing in-service headaches is also material, as it relates to an unestablished fact necessary to substantiate the claim; namely, a connection between the Veteran's current hypertension and service.  Accordingly, the claim for service connection for hypertension is reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for hypertension is reopened, and to that extent only, the appeal is granted.


REMAND

The Board finds that additional development is necessary prior to appellate review of the reopened claim for service connection for hypertension.

As the Veteran has reported that he experienced headaches during service and a private physician has stated, without a rationale, that the Veteran's hypertension is the cause of his headaches, the Board finds that the low threshold of the McLendon standard has been met in this instance, and that the Veteran should be afforded a VA examination and opinion prior to adjudication of his claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Additionally, as records of the post-service private treatment the Veteran has reported receiving from the physicians who have submitted statements on his behalf have not been associated with the claims file, an additional attempt to obtain those records should be made on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to complete release forms with the names and addresses of the private medical providers who have treated him for hypertension since service.  If the requested release forms are obtained, request all treatment records from those facilities.  If any requested records are unavailable, the Veteran and his representative should be notified of such.

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA hypertension examination.  The claims file must be reviewed by the examiner in conjunction with the examination.  All necessary tests and studies should be conducted.  

Following review of the claims file and examination of the Veteran, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that any hypertension identified on examination or during the course of the claim arose in service or is otherwise related to service, to include to the Veteran's reports of   in-service headaches.  The examiner should explain the medical basis for any conclusion reached.  If the examiner cannot provide an opinion without resort to speculation,   it is essential that the examiner explain why an opinion cannot be provided (i.e. lack of records, limits of medical knowledge, etc.).

3.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


